DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on December 2, 2022 has been entered and made of record. Claims 1, 8 and 15 have been amended. Claims 1 – 20 are currently pending in the application. 

 Response to Arguments
Applicant’s arguments see pages 5 – 7 with respect to the rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by CHOE et al., (US 2020/0026282 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to calculating a safe threshold distance for performing an emergency stop based on the speed of a vehicle and communicating the distance for assisting in operation of the vehicle including providing a feedback if the distance to the target object is less than the safe thresholds, as claimed in the amended Claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHOE et al., (US 2020/0026282 A1) referred to as CHOE hereinafter, and in view of Liu et al. (US 2019/0103026 A1) referred to as Liu hereinafter.
Regarding Claim 1, CHOE teaches a method of operation of a vehicle system (Par. [0077], Fig. 10) comprising: 
receiving an image from a visual sensor ((Fig. 4, Par. [0046], pre-processing module 401 can pre-process images captured by an image capturing device (e.g., one or more cameras) (i.e. visual sensor)); 
identifying an item of interest based on the image (Par. [0038] Perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features (i.e. item of interest) in the environment of autonomous vehicle); 
generating a bounding box around the item of interest (Par. [0052], the model can classify the detected objects with orientation information and bound them using 2-D bounding boxes); 
categorizing a target object based on the item of interest within the bounding box (Par. [0056], a dynamic object that is closest object (i.e. how it is categorized) in path of the vehicle (CIPV) can be categorized with importance level one (i.e. target object), with one being the most important and ten being the least) including categorizing a moving object or a stationary object (Par. [0056] a dynamic object (can include passenger vehicles, trucks, cyclists, pedestrians, an animal, or a person or portions of a person (e.g., body parts), or any other object that is not stationary) that is closest object in path of the vehicle (CIPV) can be categorized with importance level one) as the target object (Par. [0064], the CIPV (i.e. target object) is used to determine a longitudinal control (e.g., velocity) of the ADV for the ADV to follow the CIPV); 
calculating a distance based on a width of the bounding box (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box. Based on a matching projection, the 3D distance of the object to the ADV can then be estimated); and 
communicating the distance for assisting in operation of a vehicle (Par. [0077], At block 1002, processing logic post-processes the set of detected objects to track the set of objects according to a distance between the objects and the ADV. At block 1003, processing logic generates the trajectory based on a time to collision (TTC) measurement to a tracked object and the lane line to control the ADV autonomously according to the trajectory).
While CHOE teaches in Par. [0045], the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc., CHOE does not specifically teach a safe distance to stop vehicle. Therefore, CHOE fails to explicitly teach calculating a safe threshold distance for performing an emergency stop based on the speed of a vehicle and  providing a feedback if the distance to the target object is less than the safe threshold
However, Liu teaches calculating a safe threshold distance (Par. [0049], Responsive to determining that the amount of time or distance required for the follow vehicle to decelerate is within a threshold (e.g., available amount of distance)) (i.e. safe threshold distance) for performing an emergency stop (Par. [0053], minimum time required to brake the vehicle 140 to stop before collision) based on the speed of a vehicle (Par. [0049], Predictions may be based on various factors including, but not limited to, vehicle type, vehicle speed, road conditions, weather conditions, time of day, traffic conditions, or other map information stored in a map database; calculating a distance based on a width of the bounding box (Par. [0029], a bounding box increases or decreases in size as the “bounded” detected object moves closer toward or further (i.e. distance based on width) away from the vehicle 140, respectively); and providing a feedback if the distance to the target object is less than the safe threshold (Par. [0054], responsive to determining that a level of risk of collision output by the classifier 700 is greater than a threshold level (i.e. available distance to decelerate), the collision warning system 100 determines to output a warning to a driver (i.e. providing a feedback)). 
References CHOE and Liu are considered to be analogous art because they relate to object detection systems in autonomous vehicles. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a safe threshold distance as suggested by Liu in the invention of CHOE. This modification would generate warnings of potential collisions with detected objects and to identify a suitable time for notifying a driver to avoid a potential collision (See Liu, Par. [0052]).

Regarding Claim 2, CHOE in view of Liu claim 1. CHOE further teaches further comprising: determining an identification of the target object (Par. [0063] Dynamic objects can be tracked from one image frame to another by object identifiers (IDs)) within the bounding box (Par. [0063] Objects cues can include a 3D position, 2D image patches, 2D boxes, or deep learning region of interest (ROI) features for the objects); and calculating the width of the bounding box based on the identification of the target object (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box).

Regarding Claim 3, CHOE in view of Liu claim 1. CHOE further teaches wherein generating the bounding box around the item of interest includes detecting the item of interest (Par. [0077], Referring to FIG. 10, at block 1001, processing logic processes the pre-processed image with a corresponding ranging depth image using the machine learning model to detect a set of objects (i.e. item of interest) perceived by the ADV (autonomous driving vehicles)) in a field of view of the image (Par. [0067], Fig. 6, camera view).

Regarding Claim 4, CHOE in view of Liu claim 1. CHOE further teaches comprising calculating the width of the bounding box (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box) based on a rear portion of the target object (Fig. 6, camera view shows rear portion of vehicles (i.e. target objects) in front of an ADV).

Regarding Claim 5, CHOE in view of Liu claim 1. CHOE further teaches wherein calculating the distance includes calculating the distance from the target object (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view (i.e. from the target object) with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box. Based on a matching projection, the 3D distance of the object to the ADV can then be estimated).

Regarding Claim 6, CHOE in view of Liu claim 1. CHOE further teaches wherein categorizing the target object based on the item of interest on a travel path ([0010] FIG. 6 illustrates an example camera view of an ADV for an example driving scenario having lane lines (i.e. travel path)).

Regarding Claim 7, CHOE in view of Liu claim 1. CHOE further teaches further comprising adjusting the visual sensor (Par. [0025], Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be stationary cameras and/or PTZ (pan-tilt-zoom) cameras. A camera may be mechanically movable (i.e. adjusting), for example, by mounting the camera on a rotating and/or tilting a platform).

Claims 8 – 14 are drawn to the corresponding method claimed in Claims 1 - 7.  Therefore Claims 8 - 14 correspond to method Claims 1 – 7 and are rejected for the same reasons of obviousness as used above. Claim 8 further recites a control circuit (See CHOE Fig. 11, Par. [0098], the processes or methods depicted in the preceding figures may be performed by processing logic that comprises hardware (e.g. circuitry, dedicated logic, etc.)). 

Claims 15 – 20 are drawn to the corresponding method claimed in Claims 1 - 6.  Therefore Claims 15 – 20 correspond to method Claims 1 – 6 and are rejected for the same reasons of obviousness as used above. Claim 8 further recites A non-transitory computer readable medium including instructions executable by a processor (See CHOE Fig. 11, Par. [0092], Computer-readable storage medium 1509).

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Naserian et al. (US 2018/0365509 A1) teaches determining a bounding box and feature points at various distances between a vehicle and a trailer. Lessmann et al. (US 2016/0180531 A1) teaches determining the distance of an object from an automated vehicle based on images taken by a monocular image acquiring device. Chen (US 2019/0318481 A1) teaches determining a two-dimensional (2D) bounding box for the object and perceiving a distance from the autonomous driving vehicles (ADV) to the object.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425